DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanco EP 2189400 in view of Avneri et al. US 6257564.

    PNG
    media_image1.png
    342
    678
    media_image1.png
    Greyscale

Stanco discloses a device for the movement of sheet-like pieces (L) in a machine tool (12) equipped with a vertical or substantially vertical machining surface against 
Stanco does not specify wherein the gripping device comprises a sheet-like element defining a gripping surface on which there are a plurality of openings.  However, the use of a vacuum table with a plurality of openings for gripping a workpiece is well known in the machining art as evidence by Avneri who teaches in Figs. 1-5 a vacuum chuck table (10 and 100) having a plurality of vacuum holes (40,140, 400, 510) for securing a workpiece to the table via vacuum suctioning.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the suction cups of Stanco with vacuum port holes as taught by Avneri as an alternative means of 

    PNG
    media_image2.png
    438
    483
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    544
    460
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    383
    492
    media_image4.png
    Greyscale

As for claim 2, the modified Stanco teaches wherein the frame (14) comprises movement means (16, 17 and 18) sliding on rails (18) fixed to the ground (via 13).
As for claim 5, the modified Stanco teaches wherein each opening (Avneri, 410) is equipped with a valve (Avneri, 450) provided with a shutter (450) movable between a closed position, in which it contacts a perimeter edge (460) of said opening, and an open position, in which it is detached from said perimeter edge, thereby allowing the passage of air through the opening, said shutter comprising at least one portion that, in the closed position, protrudes from the gripping surface (Avneri, Fig. 4).
As for claim 6, the modified Stanco teaches wherein said valve (Avneri, 450) comprises a bushing (Avneri, 470) comprising said perimeter edge (Avneri, 460), the shutter (Avneri, 450) being placed inside said bushing (Avneri, 470) and being subject to the action of elastic means (Avneri, 440) adapted to keep it in contact with said perimeter edge (Avneri, 460) of said opening (Avneri, 410).
As for claim 7, the modified Stanco teaches wherein said shutter has a spherical shape (Avneri, Fig. 4, 450) and said perimeter edge has a circular profile (Avneri, Fig. 4, 460).
As for claim 12, the modified Stanco teaches wherein said shutter has a spherical shape (Avneri, Fig. 4, 450) and said perimeter edge has a circular profile (Avneri, Fig. 4, 460).
Allowable Subject Matter
Claims 3-4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723